Citation Nr: 0411475	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) (West 2002), a veteran must be entitled 
to compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Such disability must have been incurred as a result of 
service.  See 38 C.F.R. § 3.809 (2003).

In this case, service connection is presently in effect for 
status post myocardial infarction and hypertension and end 
stage renal disease (both evaluated as 100 percent 
disabling); tension and vascular headaches (evaluated as 30 
percent disabling); a right wrist injury, chronic lumbosacral 
strain, and a right eye injury with photophobia (all 
evaluated as 10 percent disabling); and hyperacidity syndrome 
with a history of chronic gastritis and a right ankle injury 
(both evaluated as zero percent disabling).  

The veteran's June 2001 VA examination revealed corrected 
vision of 20/40 bilaterally, normal posture, a slow gait, 
marked edema of the legs, and range of motion of the lumbar 
spine that "is grossly within normal limits."  The veteran 
also reported that he did not use any "assistance with 
ambulation."  In statements dated from September 2002 and 
July 2003, however, Dennis L. Roberts, M.D., noted that the 
veteran required specially adapted housing.  In the latter 
statement, Dr. Roberts suggested that the veteran "has loss 
of use of the lower extremities . . . and the loss of use of 
both lower extremities together with the loss of use of both 
upper extremity [sic]" such that locomotion was precluded 
without the aid of braces, crutches, canes, or a wheelchair.  
Dr. Roberts related this condition to the veteran's service-
connected disabilities generally but did not specifically 
state which disabilities led to the need for specially 
adapted housing.  

The Board is aware that, at present, the veteran has not been 
assigned a schedular rating in excess of 10 percent for any 
of his service-connected orthopedic disabilities, and his 
June 2001 VA examination revealed at least some degree of 
mobility.  In view of Dr. Roberts's statements, however, the 
Board finds that a more contemporaneous examination is needed 
to ascertain whether the need for specially adapted housing 
cited by Dr. Roberts is attributable to specific service 
connected disabilities.  Such a finding is required for a 
grant of the veteran's claim under 38 C.F.R. § 3.809.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should afford the 
veteran a VA general medical examination 
to address whether his service-connected 
disabilities are of sufficient severity 
as to require specially adapted housing.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Specifically, the 
examiner should note the veteran's 
service-connected disabilities (as listed 
in an October 2001 rating decision).  The 
examiner should specifically state 
whether, as a consequence of service-
connected disabilities, one or more of 
the following is present: (1) the loss, 
or loss of use, of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) 
the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (4) the loss or loss of use of one 
lower extremity together with the loss or 
loss of use of one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
specially adapted housing.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


